United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, MARKET STREET
POST OFFICE, St. Louis, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0618
Issued: September 27, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 22, 2021 appellant filed a timely appeal from August 31, 2020 and
January 29, 2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 21-0618.
On May 14, 2020 appellant, then a 57-year-old distribution clerk, filed a traumatic injury
claim (Form CA-1) alleging that on April 30, 2020 she sustained a right shoulder injury when she
tripped and fell over a container latch while in the performance of duty.
Under OWCP File No. xxxxxx252, appellant previously filed a Form CA-1 on April 2,
2020 alleging that on March 27, 2020 she injured both hands when she tripped and fell over a strap
on the floor while in the performance of duty. OWCP allowed payment of limited medical
expenses without formal adjudication.
On June 18, 2020 appellant underwent right rotator cuff repair.
In July 9, 2020 e-mails, the employing establishment indicated that appellant attributed the
need for the June 18, 2020 right shoulder surgery to the March 27, 2020 employment incident
under File No. xxxxxx252 and not the April 30, 2020 employment incident under the present
claim.

In a development letter dated July 28, 2020, OWCP notified appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence required and attached a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
In response, appellant submitted a June 10, 2020 report by Dr. Katherine A. Burns, a
Board-certified orthopedic surgeon, who noted the onset of right shoulder symptoms on
March 27, 2020. On June 18, 2020 Dr. Burns performed arthroscopic right rotator cuff repair,
arthroscopic biceps tenodesis, and arthroscopic subacromial decompression and acromioplasty.
She held appellant off from work through September 14, 2020. Appellant also submitted medical
management forms and surgical images related to the June 18, 2020 right rotator cuff repair.
By decision dated August 31, 2020, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish a medical diagnosis causally related
to the accepted April 30, 2020 employment incident.
On September 6, 2020 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on November 30, 2020. During the
hearing, she affirmed that she tripped and fell forward onto her hands and arms while at work on
March 27, 2020 and again on April 30, 2020.
By decision dated January 29, 2021, OWCP’s hearing representative modified the
August 31, 2020 decision to find that appellant had established a medical diagnosis in connection
with the April 30, 2020 employment incident, but denied the claim as causal relationship had not
been established.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files. 1 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required. 2 In the present claim, OWCP
denied appellant’s claim for an April 30, 2020 traumatic right shoulder injury, finding that the
medical evidence of record was insufficient to establish causal relationship between the accepted
April 30, 2020 employment incident and a diagnosed medical condition. Under OWCP File No.
xxxxxx252, appellant claimed injuries to both hands sustained on March 27, 2020 when she
tripped over a plastic strap and fell forward onto her hands and knees. Dr. Burns noted in her
June 10, 2020 report that appellant’s right shoulder symptoms had begun on March 27, 2020.
Also, appellant testified regarding the March 27, 2020 incident at the November 30, 2020
telephonic hearing in the present claim. However, OWCP has not administratively combined the
present claim with OWCP File No. xxxxx252, which also pertains to the right upper extremity.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
2
Id.; M.E., Docket No. 21-0094 (issued May 27, 2021); L.M., Docket No. 19-1490 (issued January 29, 2020); L.H.,
Docket No 18-1777 (issued July 2, 2019).

2

For a full and fair adjudication of appellant’s current claim, the case must be returned to
OWCP to administratively combine the current case record with OWCP File No. xxxxxx252. 3
Following this and other such further development as OWCP deems necessary, it shall issue a
de novo decision.4
IT IS HEREBY ORDERED THAT the August 31, 2020 and January 29, 2021 decisions
of the Office of Workers’ Compensation Programs are set aside and this case is remanded for
further proceedings consistent with this order of the Board.
Issued: September 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Id.

4

R.G., Docket No. 19-1755 (issued July 7, 2020); M.E., supra note 2; L.M., supra note 2.

3

